              Case 2:20-cv-00658-RAJ Document 32-1 Filed 06/16/20 Page 1 of 31



 1

 2

 3

 4

 5

 6                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
      TONY ROQUE, a Washington resident
 8                                           NO. 2:20-cv-658
                Plaintiff,
 9         vs.                               DECLARATION OF BONNIE FONG IN
     SEATTLE HOUSING AUTHORITY, a public     SUPPORT OF NOTICE OF
10   entity,                                 NONCOMPLIANCE WITH TRO AND
                                             REQUEST FOR HEARING
11   Defendant.

12
     I, BONNIE FONG, hereby declare as follows,
13
             1.       I am over the age of 18 and competent to testify on the matters stated herein.
14
             2.       I declare the following information:
15
             3.       I am one of the attorneys representing Plaintiff Tony Roque in the above
16
     captioned matter.
17
             4.       On May 4, 2020, the Court granted an Order for a Temporary Restraining Order,
18
     which required SHA to provide Mr. Roque’s care provider and visiting nurses “with full and
19
     unrestricted access to park in the Raven Terrace parking garage…” See Dkt. #14, at 5. On June 2,
20
     2020, the Court filed an Order modifying the temporary restraining order in order to require
21
     “Defendant to provide Mr. Roque with one reserved parking spot, to be shared by Mr. Roque’s
22
     caregivers.” See Dkt. #29, at 2.
23


      DECLARATION OF BONNIE FONG IN SUPPORT OF                    WASHINGTON CIVIL & DISABILITY ADVOCATE
      NOTICE OF NONCOMPLIANCE WITH TRO AND                                  4115 Roosevelt Way NE, Suite B
                                                                                  Seattle, WA 98105
      REQUEST FOR HEARING - 1
                                                                                   (206) 428-3558
      CASE NO. 2:20-cv-658
              Case 2:20-cv-00658-RAJ Document 32-1 Filed 06/16/20 Page 2 of 31



 1           5.       SHA did not comply with the court’s modified order at all until the afternoon of

 2   June 4, 2020, when it taped a piece of paper to the wall with the words “Reserved Parking” on it

 3   to indicate Mr. Roque’s “reserved” space. Exhibit A. Exhibit A is a true and correct copy of an

 4   email from property manager Davina O’Connor on June 4, 2020.

 5           6.       In the days since, Mr. Roque’s caregivers have been unable to use Mr. Roque’s

 6   reserved space on at least seven occasions, because it was occupied by other vehicles. His

 7   caregivers have thus been forced to spend time and effort looking for parking elsewhere, and at

 8   times, they have been forced to park a significant distance away from Mr. Roque’s apartment.

 9   Despite multiple requests from counsel—described in more detail below—SHA has failed and

10   refused to ticket or tow these cars, to place appropriate signage in the spot, or take any action to

11   ensure that Mr. Roque’s reserved space is actually available for his caregivers’ use.

12           7.       On June 9, 2020, a grey Honda CRV was parked in Mr. Roque’s reserved spot. I

13   emailed SHA’s attorney, Ms. Tift, and the property manager to request SHA tow the CRV.

14   Exhibit B. Exhibit B is a true and accurate copy of an email I sent to counsel for SHA, Ms.

15   Leigh Ann Tift, and Ms. O’Connor on June 9, 2020. Ms. Tift declined to tow the car, citing a

16   policy by which any improperly-parked vehicle received a warning before being towed. Exhibit

17   C. Exhibit C is a true and accurate copy of Ms. Tift’s response.

18           8.       On June 10, 2020, a gold Honda Accord was parked in Mr. Roque’s reserved

19   spot. Exhibit D. Mr. Roque’s counsel again emailed Ms. Tift, to formally request an exception

20   to SHA’s "warn first" policy, and immediate placement of a sign indicating that Mr. Roque’s

21   spot was reserved and that and that violators would be towed. Id. I also included an example of

22   the sort of sign they would find acceptable. Id. Ms. Tift again declined to tow the car. Id.

23


      DECLARATION OF BONNIE FONG IN SUPPORT OF                    WASHINGTON CIVIL & DISABILITY ADVOCATE
      NOTICE OF NONCOMPLIANCE WITH TRO AND                                  4115 Roosevelt Way NE, Suite B
                                                                                  Seattle, WA 98105
      REQUEST FOR HEARING - 2
                                                                                   (206) 428-3558
      CASE NO. 2:20-cv-658
              Case 2:20-cv-00658-RAJ Document 32-1 Filed 06/16/20 Page 3 of 31



 1   Exhibit D is a true and accurate copy of the email exchange between me and Ms. Tift on June 10,

 2   2020.

 3           9.       On June 11, 2020, a black Toyota was parked in Mr. Roque’s spot and on June

 4   12, a yellow/green Toyota was parked in Mr. Roque’s spot. Exhibit E. I again notified Ms. Tift,

 5   who replied that the offices were closed and that nothing would be done until Monday. Id.

 6   Exhibit E is a true and accurate copy of the email exchange between me and Ms. Tift on June 12,

 7   2020.

 8           10.      On June 14, 2020, the same yellow/green Toyota was parked in Mr. Roque’s spot-

 9   now for three nights in a row. Exhibit F. Exhibit F is a true and accurate copy of an email from

10   Plaintiff Tony Roque on June 13, 2020.

11           11.      On June 15, 2020, I reached out to Ms. Tift to reiterate Mr. Roque’s inability to

12   park in his reserved spot over the weekend and to attempt to find a meaningful solution to Mr.

13   Roque’s lack of access to his reserved spot. Exhibit G. I noted that had SHA warned the

14   yellow/green car first per SHA’s warn-first policy, SHA would have been able to tow the car. Id.

15   Ms. Tift did not respond. Exhibit G is a true and accurate copy of an email I sent to Ms. Tift on

16   June 15, 2020.

17           12.      On the evening of June 15, 2020, a grey Toyota was parked in Mr. Roque’s spot.

18   Exhibit H. I notified Ms. Tift on June 16, 2020 to again attempt to find a solution to Mr. Roque’s

19   lack of access to his reserved spot. Exhibit H. Ms. Tift responded that SHA “[does not] have the

20   people available to monitor parking in this garage.” Exhibit H is a true and accurate copy of the

21   email exchange between me and Ms. Tift on June 16, 2020.

22

23


      DECLARATION OF BONNIE FONG IN SUPPORT OF                    WASHINGTON CIVIL & DISABILITY ADVOCATE
      NOTICE OF NONCOMPLIANCE WITH TRO AND                                  4115 Roosevelt Way NE, Suite B
                                                                                  Seattle, WA 98105
      REQUEST FOR HEARING - 3
                                                                                   (206) 428-3558
      CASE NO. 2:20-cv-658
              Case 2:20-cv-00658-RAJ Document 32-1 Filed 06/16/20 Page 4 of 31



 1   I declare under penalty of perjury that the foregoing is true and correct to the best of my

 2   knowledge, information, and belief.

 3

 4   Dated this 16th day of June, 2020.

 5                                                      _/s/ Bonnie Fong_________________
                                                        Bonnie Fong
 6                                                      Attorney for Plaintiff

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      DECLARATION OF BONNIE FONG IN SUPPORT OF                   WASHINGTON CIVIL & DISABILITY ADVOCATE
      NOTICE OF NONCOMPLIANCE WITH TRO AND                                  4115 Roosevelt Way NE, Suite B
                                                                                  Seattle, WA 98105
      REQUEST FOR HEARING - 4
                                                                                   (206) 428-3558
      CASE NO. 2:20-cv-658
Case 2:20-cv-00658-RAJ Document 32-1 Filed 06/16/20 Page 5 of 31




                        Exhibit A
6/15/2020                                Washington
                       Case 2:20-cv-00658-RAJ       Civil & Disability
                                                  Document         32-1Advocate Mail -06/16/20
                                                                            Filed      Reserved Space Sign 6 of 31
                                                                                                    Page


                                                                                             Bonnie Fong <bonnie@wacda.com>



  Reserved Space Sign
  O'Connor, Davina <Davina.OConnor@seattlehousing.org>                                     Thu, Jun 4, 2020 at 12:53 PM
  To: Tony Roque <roqtony@gmail.com>
  Cc: Bonnie Fong <bonnie@wacda.com>, "Tift, Leigh Ann" <LeighAnn.Tift@seattlehousing.org>, Conrad Reynoldson
  <conrad@wacda.com>


    Hello Tony,



    Please see photo a ached of space 25 in the Raven Garage which has been reserved. Please share with your care
    providers so they will know what to look for.



    If there are any issues please let us know.




    Davina O'Connor
    Property Manager
    (206)223-3758

    davina.oconnor@seattlehousing.org




    From: Bonnie Fong <bonnie@wacda.com>
    Sent: Wednesday, June 3, 2020 1:31 PM
    To: Ti , Leigh Ann <LeighAnn.Tift@seattlehousing.org>; O'Connor, Davina <Davina.OConnor@
    seattlehousing.org>; Conrad Reynoldson <conrad@wacda.com>
    Subject: Reserved Space Sign


    [External Sender]


    Hi Davina,

    [Quoted text hidden]



https://mail.google.com/mail/u/0?ik=8ff80fccdd&view=pt&search=all&permmsgid=msg-f%3A1668599434254216795&simpl=msg-f%3A166859943425…   1/2
6/15/2020                             Washington
                    Case 2:20-cv-00658-RAJ       Civil & Disability
                                               Document         32-1Advocate Mail -06/16/20
                                                                         Filed      Reserved Space Sign 7 of 31
                                                                                                 Page
    ATTENTION: Due to the coronavirus outbreak, the Seattle Housing Authority has closed all of its offices to in-
    person visitors until further notice. We remain committed to serving our clients and partners by phone, email and
    our website. Learn more at seattlehousing.org




                             tony parking 2 060420.JPG
                             81K




https://mail.google.com/mail/u/0?ik=8ff80fccdd&view=pt&search=all&permmsgid=msg-f%3A1668599434254216795&simpl=msg-f%3A166859943425…   2/2
Case 2:20-cv-00658-RAJ Document 32-1 Filed 06/16/20 Page 8 of 31
Case 2:20-cv-00658-RAJ Document 32-1 Filed 06/16/20 Page 9 of 31




                        Exhibit B
6/15/2020                      Washington Civil & Disability
                   Case 2:20-cv-00658-RAJ          Document  Advocate32-1
                                                                      Mail - Roque
                                                                              Filedv. SHA - URGENT Page
                                                                                      06/16/20     - Car in Tony's
                                                                                                            10 ofSpot
                                                                                                                   31


                                                                                              Bonnie Fong <bonnie@wacda.com>



  Roque v. SHA - URGENT - Car in Tony's Spot
  Bonnie Fong <bonnie@wacda.com>                                                               Tue, Jun 9, 2020 at 11:35 AM
  To: "Tift, Leigh Ann" <leighann.tift@seattlehousing.org>, "O'Connor, Davina" <Davina.OConnor@seattlehousing.org>, Conrad
  Reynoldson <conrad@wacda.com>, Tony Roque <roqtony@gmail.com>

    Hi again Leigh Ann and Davina,

    Here is a picture of the car in Tony's spot.

    -Bonnie

    On Tue, Jun 9, 2020 at 11:09 AM Bonnie Fong <bonnie@wacda.com> wrote:
     Good morning Leigh Ann and Davina,

      There is a car parked in Tony's reserved spot and his care providers are unable to park in the parking garage.

      Can you remove the car from Tony's reserved spot, please? Please let me know. Thank you very much for your
      attention to this matter.

      Sincerely,
      Bonnie Fong


      --
      Bonnie Fong, Attorney at Law
      Washington Civil & Disability Advocate
      www.wacda.com
      4115 Roosevelt Way NE, Suite B
      Seattle, WA 98105
      Office (206) 428-3558
      Direct (206) 455-6430
      Fax (206) 962-5826


      This communication is covered by the Electronic Communications Privacy Act,
      18 U.S.C. §§ 2510-2521. It is subject to attorney client and work product privilege and is not
      subject to discovery or disclosure. If you are not the intended recipient, you are hereby notified
      that you received this document in error,and any review, dissemination, distribution, or copying of
      this message is strictly prohibited. If you received this communication in error, notify us immediately
      by replying to this message via e-mail.


    --
    Bonnie Fong, Attorney at Law
    Washington Civil & Disability Advocate
    www.wacda.com
    4115 Roosevelt Way NE, Suite B
    Seattle, WA 98105
    Office (206) 428-3558
    Direct (206) 455-6430
    Fax (206) 962-5826


    This communication is covered by the Electronic Communications Privacy Act,
    18 U.S.C. §§ 2510-2521. It is subject to attorney client and work product privilege and is not
    subject to discovery or disclosure. If you are not the intended recipient, you are hereby notified
    that you received this document in error,and any review, dissemination, distribution, or copying of
https://mail.google.com/mail/u/0?ik=8ff80fccdd&view=pt&search=all&permmsgid=msg-a%3Ar-6013891974159316235&dsqt=1&simpl=msg-a%3Ar-60…   1/2
6/15/2020                      Washington Civil & Disability
                   Case 2:20-cv-00658-RAJ          Document  Advocate32-1
                                                                      Mail - Roque
                                                                              Filedv. SHA - URGENT Page
                                                                                      06/16/20     - Car in Tony's
                                                                                                            11 ofSpot
                                                                                                                   31
    this message is strictly prohibited. If you received this communication in error, notify us immediately
    by replying to this message via e-mail.




                             IMG-20200609-WA0001.jpg
                             58K




https://mail.google.com/mail/u/0?ik=8ff80fccdd&view=pt&search=all&permmsgid=msg-a%3Ar-6013891974159316235&dsqt=1&simpl=msg-a%3Ar-60…   2/2
Case 2:20-cv-00658-RAJ Document 32-1 Filed 06/16/20 Page 12 of 31
Case 2:20-cv-00658-RAJ Document 32-1 Filed 06/16/20 Page 13 of 31




                         Exhibit C
6/15/2020                      Washington Civil & Disability
                   Case 2:20-cv-00658-RAJ          Document  Advocate32-1
                                                                      Mail - Roque
                                                                              Filedv. SHA - URGENT Page
                                                                                      06/16/20     - Car in Tony's
                                                                                                            14 ofSpot
                                                                                                                   31


                                                                                             Bonnie Fong <bonnie@wacda.com>



  Roque v. SHA - URGENT - Car in Tony's Spot
  Tift, Leigh Ann <LeighAnn.Tift@seattlehousing.org>                                    Tue, Jun 9, 2020 at 1:15 PM
  To: Bonnie Fong <bonnie@wacda.com>, "O'Connor, Davina" <Davina.OConnor@seattlehousing.org>, Conrad Reynoldson
  <conrad@wacda.com>, Tony Roque <roqtony@gmail.com>


    Bonnie, sorry to hear about the problem in the garage. We have workplace protocols that limit the number of people in
    the office, so today, Davina is the only property management person available at Raven Terrace. We can place a
    warning on the car this afternoon, but we do not tow resident cars as a first response. If there is another space in the
    garage, Mr. Roque’s caregiver can park in it.



    From: Bonnie Fong <bonnie@wacda.com>
    Sent: Tuesday, June 9, 2020 11:10 AM
    To: Ti , Leigh Ann <LeighAnn.Tift@seattlehousing.org>; O'Connor, Davina <Davina.OConnor@
    seattlehousing.org>; Conrad Reynoldson <conrad@wacda.com>; Tony Roque <roqtony@gmail.com>
    Subject: Roque v. SHA - URGENT - Car in Tony's Spot


    [External Sender]


    Good morning Leigh Ann and Davina,



    There is a car parked in Tony's reserved spot and his care providers are unable to park in the parking garage.



    Can you remove the car from Tony's reserved spot, please? Please let me know. Thank you very much for your attention
    to this matter.



    Sincerely,

    Bonnie Fong




    --

    Bonnie Fong, Attorney at Law

    Washington Civil & Disability Advocate

    www.wacda.com

    4115 Roosevelt Way NE, Suite B

    Seattle, WA 98105

    Office (206) 428-3558


https://mail.google.com/mail/u/0?ik=8ff80fccdd&view=pt&search=all&permmsgid=msg-f%3A1669053815516393471&dsqt=1&simpl=msg-f%3A166905…   1/2
6/15/2020                      Washington Civil & Disability
                   Case 2:20-cv-00658-RAJ          Document  Advocate32-1
                                                                      Mail - Roque
                                                                              Filedv. SHA - URGENT Page
                                                                                      06/16/20     - Car in Tony's
                                                                                                            15 ofSpot
                                                                                                                   31
    Direct (206) 455-6430

    Fax (206) 962-5826




    This communication is covered by the Electronic Communications Privacy Act,

    18 U.S.C. §§ 2510-2521. It is subject to attorney client and work product privilege and is not

    subject to discovery or disclosure. If you are not the intended recipient, you are hereby notified

    that you received this document in error,and any review, dissemination, distribution, or copying of

    this message is strictly prohibited. If you received this communication in error, notify us immediately

    by replying to this message via e-mail.

    ATTENTION: Due to the coronavirus outbreak, the Seattle Housing Authority has closed all of its offices to in-
    person visitors until further notice. We remain committed to serving our clients and partners by phone, email and
    our website. Learn more at seattlehousing.org




https://mail.google.com/mail/u/0?ik=8ff80fccdd&view=pt&search=all&permmsgid=msg-f%3A1669053815516393471&dsqt=1&simpl=msg-f%3A166905…   2/2
Case 2:20-cv-00658-RAJ Document 32-1 Filed 06/16/20 Page 16 of 31




                        Exhibit D
6/15/2020                    Washington Civil & Disability
                    Case 2:20-cv-00658-RAJ                 Advocate Mail32-1
                                                       Document          - Roque Filed
                                                                                 v. SHA -06/16/20
                                                                                         Car in Tony's Spot
                                                                                                        Page- Second
                                                                                                                 17 Occurrence
                                                                                                                     of 31


                                                                                                 Bonnie Fong <bonnie@wacda.com>



  Roque v. SHA - Car in Tony's Spot - Second Occurrence
  Tift, Leigh Ann <LeighAnn.Tift@seattlehousing.org>                                                       Thu, Jun 11, 2020 at 11:21 AM
  To: Bonnie Fong <bonnie@wacda.com>, Conrad Reynoldson <conrad@wacda.com>


    Bonnie, we believe that changing parking procedures so that residents are automa cally towed is a signiﬁcant change
    in building opera ons, and the expecta ons of residents. A decision from the ADA commi ee is imminent, and the
    issues you’ve raised with respect to enforcement will be considered.



    From: Bonnie Fong <bonnie@wacda.com>
    Sent: Wednesday, June 10, 2020 3:53 PM
    To: Ti , Leigh Ann <LeighAnn.Tift@seattlehousing.org>; Conrad Reynoldson <conrad@wacda.com>
    Subject: Roque v. SHA - Car in Tony's Spot - Second Occurrence


    [External Sender]


    Hi Leigh Ann,

    Tony has informed me that last night and today there has been yet another car parked in his reserved space: this time, a
    gold Honda Accord (license # 810-VBV). This is the second time in 24 hours that Tony’s attendants have been unable to
    use his reserved spot.

    We are concerned that SHA is not taking adequate steps to ensure that this spot is actually available for Mr. Roque’s use,
    thus effectively undermining both the accommodation itself, and the Court’s TRO. With this in mind, we’d like to formally
    request an exception to SHA’s "warn first" policy, and immediate placement of a sign indicating that this is a reserved spot
    and that violators WILL be towed. An example of the sort of sign we would find acceptable is pasted below.

    Our hope is that such a sign will be enough to deter other residents from parking in Mr. Roque’s reserved space. If it is
    not, we will need to put our heads together to figure out what else is necessary.

    Thank you for your attention to this matter, Leigh Ann; we look forward to your response.

    Sincerely,
    Bonnie Fong




https://mail.google.com/mail/u/0?ik=8ff80fccdd&view=pt&search=all&permmsgid=msg-f%3A1669227843544314910&dsqt=1&simpl=msg-f%3A166922…   1/3
6/15/2020                   Washington Civil & Disability
                   Case 2:20-cv-00658-RAJ                 Advocate Mail32-1
                                                      Document          - Roque Filed
                                                                                v. SHA -06/16/20
                                                                                        Car in Tony's Spot
                                                                                                       Page- Second
                                                                                                                18 Occurrence
                                                                                                                    of 31




    --

    Bonnie Fong, Attorney at Law

    Washington Civil & Disability Advocate

    www.wacda.com

    4115 Roosevelt Way NE, Suite B

    Seattle, WA 98105

    Office (206) 428-3558

    Direct (206) 455-6430

    Fax (206) 962-5826




    This communication is covered by the Electronic Communications Privacy Act,

    18 U.S.C. §§ 2510-2521. It is subject to attorney client and work product privilege and is not

    subject to discovery or disclosure. If you are not the intended recipient, you are hereby notified


https://mail.google.com/mail/u/0?ik=8ff80fccdd&view=pt&search=all&permmsgid=msg-f%3A1669227843544314910&dsqt=1&simpl=msg-f%3A166922…   2/3
6/15/2020                   Washington Civil & Disability
                   Case 2:20-cv-00658-RAJ                 Advocate Mail32-1
                                                      Document          - Roque Filed
                                                                                v. SHA -06/16/20
                                                                                        Car in Tony's Spot
                                                                                                       Page- Second
                                                                                                                19 Occurrence
                                                                                                                    of 31
    that you received this document in error,and any review, dissemination, distribution, or copying of

    this message is strictly prohibited. If you received this communication in error, notify us immediately

    by replying to this message via e-mail.

    ATTENTION: Due to the coronavirus outbreak, the Seattle Housing Authority has closed all of its offices to in-
    person visitors until further notice. We remain committed to serving our clients and partners by phone, email and
    our website. Learn more at seattlehousing.org




https://mail.google.com/mail/u/0?ik=8ff80fccdd&view=pt&search=all&permmsgid=msg-f%3A1669227843544314910&dsqt=1&simpl=msg-f%3A166922…   3/3
Case 2:20-cv-00658-RAJ Document 32-1 Filed 06/16/20 Page 20 of 31




                         Exhibit E
6/15/2020                 Washington Civil & Disability Advocate
                    Case 2:20-cv-00658-RAJ               DocumentMail - Roque
                                                                         32-1v. SHA - Car06/16/20
                                                                                 Filed   in Tony's Spot -Page
                                                                                                         Third and
                                                                                                                 21Fourth
                                                                                                                     of 31Occurrence



                                                                                                   Bonnie Fong <bonnie@wacda.com>



  Roque v. SHA - Car in Tony's Spot - Third and Fourth Occurrence
  Tift, Leigh Ann <LeighAnn.Tift@seattlehousing.org>                                                           Fri, Jun 12, 2020 at 2:29 PM
  To: Bonnie Fong <bonnie@wacda.com>, Conrad Reynoldson <conrad@wacda.com>

    Our offices are closed this afternoon so people can attend the rally. I will check with property management on Monday.

    Get Outlook for iOS

    From: Bonnie Fong <bonnie@wacda.com>
    Sent: Friday, June 12, 2020 12:03:25 PM
    To: Ti , Leigh Ann <LeighAnn.Tift@seattlehousing.org>; Conrad Reynoldson <conrad@wacda.com>
    Subject: Roque v. SHA - Car in Tony's Spot - Third and Fourth Occurrence

    [External Sender]

    Hi Leigh Ann,

    Two more cars have parked in Tony's spot yesterday. The first was a black toyota license # BFP6462. The second,
    which has been there all night, is a yellow/green toyota license # ARZ3963. See pictures attached. Tony's care providers
    have not been able to park in his reserved spot.

    We'd like to figure out who is parking in Tony's spot so we can resolve this issue. Since SHA requires drivers to report
    their license numbers to SHA in order to park in the parking garage, can you please look at SHA records to determine if
    employees or residents are parking in Tony's spot?

    Thank you in advance for your cooperation, Leigh Ann.

    Sincerely,
    Bonnie Fong

    --
    Bonnie Fong, Attorney at Law
    Washington Civil & Disability Advocate
    www.wacda.com
    4115 Roosevelt Way NE, Suite B
    Seattle, WA 98105
    Office (206) 428-3558
    Direct (206) 455-6430
    Fax (206) 962-5826


    This communication is covered by the Electronic Communications Privacy Act,
    18 U.S.C. §§ 2510-2521. It is subject to attorney client and work product privilege and is not
    subject to discovery or disclosure. If you are not the intended recipient, you are hereby notified
    that you received this document in error,and any review, dissemination, distribution, or copying of
    this message is strictly prohibited. If you received this communication in error, notify us immediately
    by replying to this message via e-mail.

    ATTENTION: Due to the coronavirus outbreak, the Seattle Housing Authority has closed all of its offices to in-
    person visitors until further notice. We remain committed to serving our clients and partners by phone, email and
    our website. Learn more at seattlehousing.org




https://mail.google.com/mail/u/0?ik=8ff80fccdd&view=pt&search=all&permmsgid=msg-f%3A1669330216072865825&dsqt=1&simpl=msg-f%3A166933…      1/1
Case 2:20-cv-00658-RAJ Document 32-1 Filed 06/16/20 Page 22 of 31




                         Exhibit F
6/15/2020                               Washington
                   Case 2:20-cv-00658-RAJ  DocumentCivil & Disability
                                                            32-1 Advocate   Mail - Night parking
                                                                      Filed 06/16/20        Page 23 of 31


                                                                                             Bonnie Fong <bonnie@wacda.com>



  Night parking
  Tony Roque <roqtony@gmail.com>                                           Sat, Jun 13, 2020 at 9:16 AM
  To: BONNIE FONG <bonnie@wacda.com>, CONRAD REYNOLDSON <Conrad@wacda.com>

    Good morning,


    Rosalina wasn't able to find parking in the garage and had to park on the street last night. the same yellow car was
    parked there again last night in the reserve spot. This is now the third time now!




                             IMG-20200612-WA0013.jpg
                             54K




https://mail.google.com/mail/u/0?ik=8ff80fccdd&view=pt&search=all&permmsgid=msg-f%3A1669401167319613555&simpl=msg-f%3A1669401167319… 1/1
Case 2:20-cv-00658-RAJ Document 32-1 Filed 06/16/20 Page 24 of 31
Case 2:20-cv-00658-RAJ Document 32-1 Filed 06/16/20 Page 25 of 31




                        Exhibit G
6/15/2020                    Washington Civil & Disability Advocate
                       Case 2:20-cv-00658-RAJ               DocumentMail - Roque
                                                                            32-1v. SHA - Car06/16/20
                                                                                    Filed   in Tony's Spot -Page
                                                                                                            Third and
                                                                                                                    26Fourth
                                                                                                                        of 31Occurrence



                                                                                                                         Bonnie Fong <bonnie@wacda.com>



 Roque v. SHA - Car in Tony's Spot - Third and Fourth Occurrence
 Bonnie Fong <bonnie@wacda.com>                                                                                                   Mon, Jun 15, 2020 at 10:55 AM
 To: Conrad Reynoldson <conrad@wacda.com>
 Cc: "Tift, Leigh Ann" <LeighAnn.Tift@seattlehousing.org>

   Hi Leigh Ann,

   Over the weekend Tony was not able to park in his reserved parking space again. The yellow/green car was parked in his spot for over two days. Thus
   Tony did not have access to his spot during that time. According to SHA's policy of tagging then towing an unauthorized car, the yellow/green car should
   have been towed. Indeed, Tony's caregiver's car was towed by SHA in less time.

   I am reaching out to you one last time to figure out a meaningful solution to Tony's reserved space issue. We need to get to the bottom of who is parking
   in Tony's spot and why. If it is an employee, then SHA staff needs to be notified of Tony's reserved spot. If it is a resident then the sign needs to be more
   conspicuous.

   Please advise.

   Sincerely,
   Bonnie Fong

   On Fri, Jun 12, 2020 at 6:36 PM Conrad Reynoldson <conrad@wacda.com> wrote:
    Good evening Leigh Ann,
    We would like to reemphasize that the lack of parking enforcement of the assigned parking space makes the accommodation and thus the TRO
    effectively meaningless. If other individuals continue to park in the assigned parking space over the weekend and we cannot find a solution together by
    Monday then we will have no choice but to involve the court. This cannot wait. Our client's life depends on his caregivers being able to care for him.
    Given the continuing protests in the area street parking is even less available than usual so unavailability of the assigned parking space is even more
    disruptive.
    Thank you,
    -Conrad

     On Fri, Jun 12, 2020 at 2:29 PM Tift, Leigh Ann <LeighAnn.Tift@seattlehousing.org> wrote:
      Our offices are closed this afternoon so people can attend the rally. I will check with property management on Monday.

       Get Outlook for iOS

       From: Bonnie Fong <bonnie@wacda.com>
       Sent: Friday, June 12, 2020 12:03:25 PM
       To: Ti , Leigh Ann <LeighAnn.Tift@seattlehousing.org>; Conrad Reynoldson <conrad@wacda.com>
       Subject: Roque v. SHA - Car in Tony's Spot - Third and Fourth Occurrence

       [External Sender]

       Hi Leigh Ann,

       Two more cars have parked in Tony's spot yesterday. The first was a black toyota license # BFP6462. The second, which has been there all night, is
       a yellow/green toyota license # ARZ3963. See pictures attached. Tony's care providers have not been able to park in his reserved spot.

       We'd like to figure out who is parking in Tony's spot so we can resolve this issue. Since SHA requires drivers to report their license numbers to SHA
       in order to park in the parking garage, can you please look at SHA records to determine if employees or residents are parking in Tony's spot?

       Thank you in advance for your cooperation, Leigh Ann.

       Sincerely,
       Bonnie Fong

       --
       Bonnie Fong, Attorney at Law
       Washington Civil & Disability Advocate
       www.wacda.com
       4115 Roosevelt Way NE, Suite B
       Seattle, WA 98105
       Office (206) 428-3558
       Direct (206) 455-6430
       Fax (206) 962-5826


       This communication is covered by the Electronic Communications Privacy Act,
       18 U.S.C. §§ 2510-2521. It is subject to attorney client and work product privilege and is not
       subject to discovery or disclosure. If you are not the intended recipient, you are hereby notified
       that you received this document in error,and any review, dissemination, distribution, or copying of
       this message is strictly prohibited. If you received this communication in error, notify us immediately
       by replying to this message via e-mail.

https://mail.google.com/mail/u/0?ik=8ff80fccdd&view=pt&search=all&permmsgid=msg-a%3Ar5429591128135054859&dsqt=1&simpl=msg-a%3Ar5429… 1/2
6/15/2020                   Washington Civil & Disability Advocate
                      Case 2:20-cv-00658-RAJ               DocumentMail - Roque
                                                                           32-1v. SHA - Car06/16/20
                                                                                   Filed   in Tony's Spot -Page
                                                                                                           Third and
                                                                                                                   27Fourth
                                                                                                                       of 31Occurrence
       ATTENTION: Due to the coronavirus outbreak, the Seattle Housing Authority has closed all of its offices to in-person visitors until further
       notice. We remain committed to serving our clients and partners by phone, email and our website. Learn more at seattlehousing.org



     --
     Conrad Reynoldson, Attorney at Law
     Washington Civil & Disability Advocate
     www.wacda.com
     4115 Roosevelt Way NE, Suite B
     Seattle, WA 98105
     Office (206) 428-3558
     Direct (206) 876-8515
     Fax (206) 962-5826


     This communication is covered by the Electronic Communications Privacy Act,
     18 U.S.C. §§ 2510-2521. It is subject to attorney client and work product privilege and is not
     subject to discovery or disclosure. If you are not the intended recipient, you are hereby notified
     that you received this document in error,and any review, dissemination, distribution, or copying of
     this message is strictly prohibited. If you received this communication in error, notify us immediately
     by replying to this message via e-mail.




   --
   Bonnie Fong, Attorney at Law
   Washington Civil & Disability Advocate
   www.wacda.com
   4115 Roosevelt Way NE, Suite B
   Seattle, WA 98105
   Office (206) 428-3558
   Direct (206) 455-6430
   Fax (206) 962-5826


   This communication is covered by the Electronic Communications Privacy Act,
   18 U.S.C. §§ 2510-2521. It is subject to attorney client and work product privilege and is not
   subject to discovery or disclosure. If you are not the intended recipient, you are hereby notified
   that you received this document in error,and any review, dissemination, distribution, or copying of
   this message is strictly prohibited. If you received this communication in error, notify us immediately
   by replying to this message via e-mail.




https://mail.google.com/mail/u/0?ik=8ff80fccdd&view=pt&search=all&permmsgid=msg-a%3Ar5429591128135054859&dsqt=1&simpl=msg-a%3Ar5429… 2/2
Case 2:20-cv-00658-RAJ Document 32-1 Filed 06/16/20 Page 28 of 31




                        Exhibit H
6/16/2020                       Washington Civil & Disability
                    Case 2:20-cv-00658-RAJ          Document  Advocate Mail - Roque
                                                                     32-1      Filedv. SHA - Car in Tony's
                                                                                       06/16/20       Page Spot29
                                                                                                               6/15/2020
                                                                                                                   of 31


                                                                                                Bonnie Fong <bonnie@wacda.com>



  Roque v. SHA - Car in Tony's Spot 6/15/2020
  Bonnie Fong <bonnie@wacda.com>                                                                        Tue, Jun 16, 2020 at 12:57 PM
  To: "Tift, Leigh Ann" <LeighAnn.Tift@seattlehousing.org>
  Cc: Conrad Reynoldson <conrad@wacda.com>


    Hi Leigh Ann,



    If you do not enforce the reserved parking, you're not providing a reserved spot as the Court ordered. At a minimum, you
    certainly have the people available to post an adequate sign, or call a tow truck when we notify you that there is someone
    unauthorized in the spot. However, at this point you are refusing to do anything at all, including looking into who is
    parking in Tony's spot.



    Sincerely,

    Bonnie Fong


    On Tue, Jun 16, 2020 at 11:18 AM Tift, Leigh Ann <LeighAnn.Tift@seattlehousing.org> wrote:

      Bonnie, we don’t have anyone from property management at this property a er business hours, and during
      business hours (due to COVID) we have 1/3 the number that are usually there—because we have to limit the
      number of people who are in the oﬃce for social distancing. We don’t have the people available to monitor
      parking in this garage.



      From: Bonnie Fong <bonnie@wacda.com>
      Sent: Tuesday, June 16, 2020 11:08 AM
      To: Ti , Leigh Ann <LeighAnn.Tift@seattlehousing.org>; Conrad Reynoldson <conrad@wacda.com>
      Subject: Roque v. SHA - Car in Tony's Spot 6/15/2020


      [External Sender]


      Leigh Ann,



      A grey toyota was parked again in Tony's spot all last night. See photo attached.



      Can we please work together to find a solution to this problem?



      Sincerely,

      Bonnie Fong



https://mail.google.com/mail/u/0?ik=8ff80fccdd&view=pt&search=all&permmsgid=msg-a%3Ar1908291643599151944&dsqt=1&simpl=msg-a%3Ar190…   1/3
6/16/2020                      Washington Civil & Disability
                   Case 2:20-cv-00658-RAJ          Document  Advocate Mail - Roque
                                                                    32-1      Filedv. SHA - Car in Tony's
                                                                                      06/16/20       Page Spot30
                                                                                                              6/15/2020
                                                                                                                  of 31




      --

      Bonnie Fong, Attorney at Law

      Washington Civil & Disability Advocate

      www.wacda.com

      4115 Roosevelt Way NE, Suite B

      Seattle, WA 98105

      Office (206) 428-3558

      Direct (206) 455-6430

      Fax (206) 962-5826




      This communication is covered by the Electronic Communications Privacy Act,

      18 U.S.C. §§ 2510-2521. It is subject to attorney client and work product privilege and is not

      subject to discovery or disclosure. If you are not the intended recipient, you are hereby notified


https://mail.google.com/mail/u/0?ik=8ff80fccdd&view=pt&search=all&permmsgid=msg-a%3Ar1908291643599151944&dsqt=1&simpl=msg-a%3Ar190…   2/3
6/16/2020                      Washington Civil & Disability
                   Case 2:20-cv-00658-RAJ          Document  Advocate Mail - Roque
                                                                    32-1      Filedv. SHA - Car in Tony's
                                                                                      06/16/20       Page Spot31
                                                                                                              6/15/2020
                                                                                                                  of 31
      that you received this document in error,and any review, dissemination, distribution, or copying of

      this message is strictly prohibited. If you received this communication in error, notify us immediately

      by replying to this message via e-mail.

      ATTENTION: Due to the coronavirus outbreak, the Seattle Housing Authority has closed all of its offices to in-
      person visitors until further notice. We remain committed to serving our clients and partners by phone, email
      and our website. Learn more at seattlehousing.org



    --
    Bonnie Fong, Attorney at Law
    Washington Civil & Disability Advocate
    www.wacda.com
    4115 Roosevelt Way NE, Suite B
    Seattle, WA 98105
    Office (206) 428-3558
    Direct (206) 455-6430
    Fax (206) 962-5826


    This communication is covered by the Electronic Communications Privacy Act,
    18 U.S.C. §§ 2510-2521. It is subject to attorney client and work product privilege and is not
    subject to discovery or disclosure. If you are not the intended recipient, you are hereby notified
    that you received this document in error,and any review, dissemination, distribution, or copying of
    this message is strictly prohibited. If you received this communication in error, notify us immediately
    by replying to this message via e-mail.




https://mail.google.com/mail/u/0?ik=8ff80fccdd&view=pt&search=all&permmsgid=msg-a%3Ar1908291643599151944&dsqt=1&simpl=msg-a%3Ar190…   3/3
